UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5962 Name of Registrant: Vanguard Variable Insurance Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012 – June 30, 2012 Item 1: Reports to Shareholders Semiannual Report | June 30, 2012 Vanguard Variable Insurance Fund High Yield Bond Portfolio Money Market Portfolio Short-Term Investment-Grade Portfolio Total Bond Market Index Portfolio > U.S. stocks generated strong returns for the six months ended June 30, 2012. > International stocks struggled. In Europe, the ongoing debt negotiations led to poor stock market returns and unsettling volatility. > Despite their modest yields, high-quality U.S. bonds produced reasonable returns as investors bid up prices. Contents Market Perspective 1 High Yield Bond Portfolio 2 Money Market Portfolio 16 Short-Term Investment-Grade Portfolio 31 Total Bond Market Index Portfolio 57 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Market Perspective Dear Planholder, This report begins with a review of the market environment during the past six months, when an early rally in stocks gave way to volatility amid renewed concerns about Europe. The half-year illustrated the wisdom of balance and diversification. U.S stocks soared in the first three months of the year, while the broad U.S. bond market barely advanced. In the second quarter, bonds provided solid returns that in a balanced portfolio would have cushioned the drop in stocks. In the pages that follow, you’ll find a review of the performance of your portfolio. Each of the portfolios in the Vanguard Variable Insurance Fund can be used as a component in an investment program that includes a combination of stock, bond, and money market holdings appropriate to your risk tolerance and long-term investment goals. In case you missed our announcement last month, George U. “Gus” Sauter, managing director and chief investment officer of Vanguard, plans to retire at the end of 2012. It’s hard to overstate the contributions that Gus has made to Vanguard in his 25-year career. We’re fortunate that Mortimer J. “Tim” Buckley, managing director, has agreed to succeed Gus. I’ll have more to say about Gus’s retirement at the end of the year. Thank you for entrusting your assets to Vanguard. F.William McNabb III Chairman and Chief Executive Officer July 13, 2012 U.S. stocks posted strong returns but Europe remained a trouble spot U.S. stocks were the standout performerd for the six months ended June 30, returning about 9%. Domestic equities seemed to benefit from the perception that they offered some shelter from the storms roiling European markets. International stocks didn’t fare as well, returning about 3%. European stocks were the weakest performers. Returns for emerging markets and the developed markets of the Pacific region were restrained by signs of slowing growth. Throughout the period, investors were preoccupied with Europe’s debt troubles, and global stock markets moved sharply up and down depending on whether the latest news from the region was positive or negative. Vanguard economists anticipate that Europe will remain a trouble spot. The most likely scenario is that it will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Investors’ appetite for Treasuries drove 10-year yield to a new low Amid the turmoil in Europe, U.S. Treasury securities continued to benefit from a “flight to quality.” Investor demand nudged bond prices higher, and in early June, the yield on the 10-year U.S. Treasury note slipped below 1.5% for the first time. (Bond yields and prices move in opposite directions.) The broad U.S. taxable bond market posted a return of about 2% for the half-year. Municipal bonds remained a bright spot, delivering a return of more than 3%. As it has since December 2008, the Federal Reserve Board held its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns from money market funds and savings accounts. Market Barometer Total Returns Periods Ended June 30, 2012 Six Months One Year Five Years 1 Stocks Russell 1000 Index (Large-caps) 9.38% 4.37% 0.39% Russell 2000 Index (Small-caps) 8.53 -2.08 0.54 Dow Jones US Total Stock Market Index 9.45 3.78 0.63 MSCI All Country World Index ex USA (International) 2.77 –14.57 –4.62 Bonds Barclays U.S. Aggregate Bond Index (Broad Taxable Market) 2.37% 7.47% 6.79% Barclays Municipal Bond Index 3.66 9.90 5.95 Citigroup 3-Month Treasury Bill Index 0.03 0.04 0.87 CPI Consumer Price Index 1.69 1.66 1.95 1 Annualized. 1 Vanguard ® High Yield Bond Portfolio Investors favored risky assets, from stocks The portfolio’s 30-day SEC yield, which roughly the historical average and is a far to high-yield bonds, during the first three stood at 6.34% as of December 31, 2011, cry from the double-digit default rates months of 2012. Their appetite for risk then declined to 5.62% as of June 30. during the financial crisis. diminished, as seen in the decline in stocks and increased demand for “safe” assets A quality portfolio in a particularly Costs matter—and our findings show such as U.S. Treasury securities, which risky market that investors are in agreement reflected concerns about the global Unlike many of its competitors, the Vanguard research confirms that over the economy. The high-yield bond market High Yield Bond Portfolio focuses on past decade investors have displayed a continued to rally, although at a slower the higher-quality portion of the high-yield, healthy cost-consciousness, directing a pace. or “junk,” bond market. During periods larger share of their money to low-cost when investors are backpedaling from investments. (For more about this, see the The High Yield Bond Portfolio returned risk—as occurred during the latter half paper Costs Matter: Are Fund Investors 6.75% for the six months ended June 30, of the reporting period—the portfolio Voting With Their Feet? at vanguard.com/ a few steps behind the return of its tends to outpace its peers. research.) benchmark index but a bit ahead of the average return of peer-group funds. The The financial sector performed best during In our view, investors are serving their portfolio’s return was more than 4 the half-year, leading the industrial and best interests by focusing on costs. The percentage points ahead of that of the utility sectors. A drag on results was the math is simple: The less investors pay for broad investment-grade bond market, as portfolio’s allocation of a small portion of an investment, the more of its return they measured by the Barclays U.S. Aggregate its assets to money market instruments, may keep. And cost savings can com- Bond Index. which it typically holds for liquidity. pound over the long term, potentially helping investors build greater wealth. Please note that the portfolio returns in In the high-yield market, issuers are Vanguard Variable Insurance Fund are generally in solid financial shape. They So if you’re feeling buffeted by the latest different from those in the Vanguard have been taking advantage of today’s headlines, it can be constructive to direct Variable Annuity (and other plans that low interest rates to bolster their balance your attention to one of the things you invest in the fund), which take into sheets by replacing older, higher-interest can control: your investment costs. We account insurance-related expenses. debt with new debt. Default rates were continue to believe that holding a balanced running at about 3% for the year, according and diversified portfolio of low-cost to Moody’s Investors Service; this is investments gives you a greater chance of reaching your long-term financial goals. Total Returns Six Months Ended June 30, 2012 Vanguard High Yield Bond Portfolio 6.75% Barclays U.S. Corporate High Yield Bond Index 7.27 Variable Insurance High Current Yield Funds Average 1 6.47 Expense Ratios 2 Your Portfolio Compared With Its Peer Group Variable Insurance High Current Yield Portfolio Funds Average High Yield Bond Portfolio 0.29% 0.85% 1 Derived from data provided by Lipper Inc. 2 The portfolio expense ratio shown is from the prospectus dated April 27, 2012, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2012, the portfolio’s annualized expense ratio was 0.29%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. 2 Vanguard High Yield Bond Portfolio Advisor’s Report The investment environment For the first six months of 2012, lower- quality bonds handily outperformed their higher-quality counterparts. Caa-rated bonds returned 9.3%, compared with a 6.8% return for Ba-rated and B-rated bonds. The spread of the high-yield market, as measured by the Barclays U.S. Corporate High Yield Index, narrowed from 699 basis points higher than Treasuries at the beginning of the year to 615 basis points higher as of June 30. From the beginning of the year through the first week of July, issuers have raised $162 billion in the high-yield market, a continuation of the robust activity experienced in 2010 and 2011. Importantly, issuers continue to apply the majority of the proceeds to balance-sheet repair; about 60% went for debt repayment. Just 15% of the proceeds were used for creditor-unfriendly purposes: leveraged buyouts, share repurchases, or dividends. In the past, default cycles have typically followed several years of aggressive borrowing in which between 25% and 40% of proceeds were used for activities friendly to equity securities holders but not favorable to bondholders. In this context, the current restraint from excessive borrowing is a healthy sign for the market. While gross supply has been robust, net supply has not. About $130 billion, or about 13% of the high-yield market, has been called, tendered, or otherwise retired year-to-date. Given the $162 billion of new issuance, net new supply is a scant $32 billion. This figure is dwarfed by increasing demand for the asset class, which includes mutual fund flows of $22 billion and coupon reinvestment of a $55 billion, assuming every dollar was reinvested. Further, there has been strong demand from insurers and other institutional investors. The demand-to-net-supply imbalance has driven the market yield (as measured by yield-to-worst) down from 8.4% at year-end 2011 to 7.4% at the end of June, again near record lows and well below the 20-year average of 10.0%. As such, general market valuation appears to be moderately stretched. However, spread differences by rating agency category tell a more nuanced story. Caa-rated bonds carry a spread closest to their long-term average (975 basis points today, compared to a 20-year average of 925 basis points for a 50-basis-point difference), while Ba-rated bonds carry a 100-basis-point difference. The implication is that the market is underestimating the credit risks associated with the lowest-quality segment and paying too much for the incremental yield. Fundamentally, higher-quality U.S. high-yield issuers are relatively healthy. Slow improvement in the broad economy has strengthened cash flows, and maturity profiles are manageable. Access to capital markets remains good for these issuers. Problems still exist, however, in the lower end of the quality spectrum, where many issuers—even this far into the recovery—have failed to refinance and appear unlikely to do so in the future. We anticipate heightened defaults and restructurings in this segment of the market over the intermediate term. Outside the United States, we are evaluating high-quality European corporate issuers that have cash-flow flexibility and sufficient access to capital markets to weather the sovereign crisis in Europe and the period of austerity to follow. The portfolio’s successes The portfolio benefited from its relative we ightings in the financial and energy sectors and from positive credit selection in financials and metals. The portfolio’s shortfalls Cash holdings hurt relative performance for the six months. The portfolio was also restrained by its relative weighting in the home construction and cable sectors and by credit selection in gaming and technology. The portfolio’s positioning The portfolio remains consistent in its investment objective and strategy and maintains a meaningful exposure to relatively higher-quality names within the high-yield market. We believe these issuers have more consistent businesses and greater predictability of cash flows than those at the lower end of the quality spectrum. We prefer higher-quality credits in an effort to minimize defaults and to provide stable income. We continue to diversify the portfolio’s holdings by issuer and industry and also to deemphasize non-cash-paying securities, preferred stocks, and equity-linked securities such as convertibles because of their potential for volatility. Michael L. Hong, CFA Vice President and Fixed Income Portfolio Manager Wellington Management Company, LLP July 16, 2012 3 Vanguard High Yield Bond Portfolio Portfolio Profile As of June 30, 2012 Financial Attributes Comparative Broad Portfolio Index 1 Index 2 Number of Issues 388 1,912 7,923 Yield 3 5.6% 7.9% 2.0% Yield to Maturity 5.9% 4 7.9% 2.0% Average Coupon 6.9% 8.2% 3.8% Average Effective Maturity 5.2 years 5.2 years 7.1 years Average Duration 4.2 years 4.1 years 5.1 years Expense Ratio 5 0.29% — — Short-Term Reserves 5.8% — — Volatility Measures Portfolio Versus Portfolio Versus Comparative Index 1 Broad Index 2 R-Squared 0.96 0.00 Beta 0.86 0.10 Distribution by Maturity (% of portfolio) Under 1 Year 9.7% 1–5 Years 32.4 5–10 Years 48.0 10–20 Years 4.2 20–30 Years 1.9 Over 30 Years 3.8 Sector Diversification (% of portfolio) Basic Industry 7.9% Capital Goods 8.1 Communication 17.7 Consumer Cyclical 10.5 Consumer Noncyclical 12.0 Energy 7.1 Finance 18.0 Technology 8.9 Transportation 1.3 Utilities 8.5 Distribution by Credit Quality (% of portfolio) U.S. Government 0.0% Aaa 0.0 Aa 0.0 A 0.0 Baa 6.6 Ba 49.3 B 39.3 Other 4.8 Investment Focus 30-Day SEC Yield. A portfolio’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolio’s security holdings in the previous 30 days are used to calculate the portfolio’s hypothetical net income for that period, which is then annualized and divided by the portfolio’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the portfolio’s actual experience. As a result, the portfolio’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a portfolio’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a portfolio with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the portfolio and the index. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). “Not Rated” is used to classify securities for which a rating is not available. U.S. Treasury, U.S. agency, and U.S. agency mortgage-backed securities appear under “U.S. Government.” For this report, credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is used. R-Squared. A measure of how much of a portfolio’s past returns can be explained by the returns from the market in general, as measured by a given index. If a portfolio’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the portfolio’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the portfolio and the index. 1 Barclays U.S. Corporate High Yield Bond Index. 2 Barclays U.S. Aggregate Bond Index. 3 30-day SEC yield for the portfolio; index yield assumes that all bonds are called or prepaid at the earliest possible dates. 4 Before expenses. 5 The expense ratio shown is from the prospectus dated April 27, 2012, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2012, the annualized expense ratio was 0.29%. 4 Vanguard High Yield Bond Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Fiscal-Year Total Returns (%): December 31, 2001–June 30, 2012 Average Annual Total Returns: Periods Ended June 30, 2012 Ten Years Inception Date One Year Five Years Capital Income Total High Yield Bond Portfolio 6/3/1996 9.01% 6.78% –0.32% 7.71% 7.39% 1 Six months ended June 30, 2012. See Financial Highlights for dividend and capital gains information. 5 Vanguard High Yield Bond Portfolio Financial Statements (unaudited) Statement of Net Assets As of June 30, 2012 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back of the report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Corporate Bonds (91.3%) Finance (15.3%) Banking (3.5%) Bank of America Corp. 6.000% 9/1/17 150 163 Bank of America Corp. 5.750% 12/1/17 1,220 1,302 Bank of America Corp. 5.650% 5/1/18 340 366 Bank of America Corp. 5.625% 7/1/20 1,090 1,168 Bank of America Corp. 5.875% 1/5/21 650 710 Bank of America Corp. 5.000% 5/13/21 140 144 BankAmerica Capital II 8.000% 12/15/26 1,350 1,377 1 Barclays Bank plc 6.050% 12/4/17 4,061 4,077 Barclays Bank plc 5.140% 10/14/20 1,015 964 2 Citigroup Capital XXI 8.300% 12/21/57 1,380 1,381 1 LBG Capital No.1 plc 7.875% 11/1/20 2,385 2,146 1 Lloyds TSB Bank plc 6.500% 9/14/20 785 754 Merrill Lynch & Co. Inc. 6.875% 11/15/18 500 560 NB Capital Trust IV 8.250% 4/15/27 1,663 1,695 Finance Companies (9.9%) 1 Air Lease Corp. 5.625% 4/1/17 3,535 3,473 Ally Financial Inc. 8.300% 2/12/15 1,560 1,700 Ally Financial Inc. 8.000% 3/15/20 2,950 3,407 Ally Financial Inc. 7.500% 9/15/20 2,050 2,311 Ally Financial Inc. 8.000% 11/1/31 1,000 1,165 1 CIT Group Inc. 7.000% 5/2/16 3,465 3,465 1 CIT Group Inc. 7.000% 5/2/17 1,705 1,701 CIT Group Inc. 5.250% 3/15/18 1,715 1,767 1 CIT Group Inc. 6.625% 4/1/18 3,405 3,669 1 CIT Group Inc. 5.500% 2/15/19 1,815 1,870 CIT Group Inc. 5.375% 5/15/20 3,560 3,622 International Lease Finance Corp. 8.625% 9/15/15 845 936 International Lease Finance Corp. 5.750% 5/15/16 530 538 1 International Lease Finance Corp. 6.750% 9/1/16 1,195 1,282 International Lease Finance Corp. 8.750% 3/15/17 1,180 1,328 1 International Lease Finance Corp. 7.125% 9/1/18 1,775 1,970 International Lease Finance Corp. 5.875% 4/1/19 945 947 International Lease Finance Corp. 6.250% 5/15/19 885 905 International Lease Finance Corp. 8.250% 12/15/20 1,511 1,730 International Lease Finance Corp. 8.625% 1/15/22 900 1,046 1 Provident Funding Associates LP / PFG Finance Corp. 10.250% 4/15/17 1,300 1,355 SLM Corp. 6.250% 1/25/16 2,180 2,281 SLM Corp. 6.000% 1/25/17 560 578 SLM Corp. 8.450% 6/15/18 1,100 1,234 SLM Corp. 8.000% 3/25/20 1,675 1,831 SLM Corp. 7.250% 1/25/22 615 641 Insurance (1.7%) 2 Hartford Financial Services Group Inc. 8.125% 6/15/38 2,740 2,877 1 Liberty Mutual Group Inc. 7.800% 3/15/37 1,560 1,576 MetLife Capital Trust IV 7.875% 12/15/67 1,390 1,529 MetLife Capital Trust X 9.250% 4/8/68 1,000 1,215 Provident Cos. Inc. 7.000% 7/15/18 690 795 Unum Group 7.375% 6/15/32 175 197 Other Finance (0.2%) Lender Processing Services Inc. 8.125% 7/1/16 730 761 72,509 Face Market Maturity Amount Value • Coupon Date ($000) ($000) Industrial (68.1%) Basic Industry (7.1%) Alpha Natural Resources Inc. 6.000% 6/1/19 436 373 ArcelorMittal 4.500% 2/25/17 535 521 ArcelorMittal 6.250% 2/25/22 495 481 Arch Coal Inc. 8.750% 8/1/16 285 274 Arch Coal Inc. Bank Loan 5.750% 5/16/18 1,805 1,768 Ashland Inc. 9.125% 6/1/17 690 761 Cascades Inc. 7.750% 12/15/17 825 829 Cascades Inc. 7.875% 1/15/20 250 249 Celanese US Holdings LLC 6.625% 10/15/18 380 414 Celanese US Holdings LLC 5.875% 6/15/21 305 327 CF Industries Inc. 6.875% 5/1/18 580 690 CF Industries Inc. 7.125% 5/1/20 760 923 Chemtura Corp. 7.875% 9/1/18 305 321 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.250% 12/15/17 785 813 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.500% 12/15/19 375 388 CONSOL Energy Inc. 8.000% 4/1/17 885 920 CONSOL Energy Inc. 8.250% 4/1/20 950 1,002 1 FMG Resources August 2006 Pty Ltd. 7.000% 11/1/15 1,475 1,497 1 FMG Resources August 2006 Pty Ltd. 6.375% 2/1/16 280 281 1 FMG Resources August 2006 Pty Ltd. 6.875% 2/1/18 1,525 1,531 1 FMG Resources August 2006 Pty Ltd. 6.875% 4/1/22 325 326 Hexion US Finance Corp. 6.625% 4/15/20 975 1,002 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC 8.875% 2/1/18 1,450 1,479 1 INEOS Finance plc 8.375% 2/15/19 965 994 1 INEOS Finance plc 7.500% 5/1/20 1,390 1,397 1 LyondellBasell Industries NV 5.000% 4/15/19 2,985 3,126 1 LyondellBasell Industries NV 6.000% 11/15/21 496 546 Neenah Paper Inc. 7.375% 11/15/14 537 542 Novelis Inc. 8.375% 12/15/17 1,120 1,198 Novelis Inc. 8.750% 12/15/20 1,035 1,118 Peabody Energy Corp. 7.375% 11/1/16 1,930 2,118 1 Peabody Energy Corp. 6.000% 11/15/18 1,080 1,077 1 Peabody Energy Corp. 6.250% 11/15/21 1,140 1,126 Peabody Energy Corp. 7.875% 11/1/26 1,315 1,341 1 Vedanta Resources plc 8.750% 1/15/14 275 283 1 Vedanta Resources plc 9.500% 7/18/18 835 839 Weyerhaeuser Co. 7.375% 10/1/19 570 676 Capital Goods (7.5%) 1 Ardagh Packaging Finance plc 7.375% 10/15/17 455 481 1 Ashtead Capital Inc. 6.500% 7/15/22 285 285 Ball Corp. 7.125% 9/1/16 105 114 Ball Corp. 7.375% 9/1/19 145 160 Ball Corp. 5.000% 3/15/22 740 770 BE Aerospace Inc. 6.875% 10/1/20 1,090 1,204 BE Aerospace Inc. 5.250% 4/1/22 961 985 1 Bombardier Inc. 7.500% 3/15/18 845 924 1 Bombardier Inc. 7.750% 3/15/20 850 950 1 Building Materials Corp. of America 6.875% 8/15/18 420 438 1 Building Materials Corp. of America 6.750% 5/1/21 1,445 1,532 Case New Holland Inc. 7.750% 9/1/13 695 738 Case New Holland Inc. 7.875% 12/1/17 2,660 3,059 1 Cemex Finance LLC 9.500% 12/14/16 2,225 2,166 1 CNH Capital LLC 6.250% 11/1/16 1,200 1,281 6 Vanguard High Yield Bond Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Crown Americas LLC / Crown Americas Capital Corp. III 6.250% 2/1/21 1,100 1,199 1 Fibria Overseas Finance Ltd. 7.500% 5/4/20 2,999 3,141 1 Fibria Overseas Finance Ltd. 6.750% 3/3/21 300 300 Huntington Ingalls Industries Inc. 6.875% 3/15/18 791 827 Huntington Ingalls Industries Inc. 7.125% 3/15/21 1,050 1,089 Masco Corp. 6.125% 10/3/16 465 498 Masco Corp. 5.850% 3/15/17 278 292 Masco Corp. 6.625% 4/15/18 105 109 Masco Corp. 7.125% 3/15/20 1,722 1,907 Masco Corp. 5.950% 3/15/22 590 611 Masco Corp. 7.750% 8/1/29 420 436 Masco Corp. 6.500% 8/15/32 120 115 Owens Corning 9.000% 6/15/19 1,000 1,245 Owens Corning 7.000% 12/1/36 160 172 1 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Luxembourg SA 7.750% 10/15/16 1,975 2,084 1 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Luxembourg SA 7.125% 4/15/19 1,905 1,991 1 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Luxembourg SA 7.875% 8/15/19 245 265 1 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Luxembourg SA 6.875% 2/15/21 480 500 UR Merger Sub Corp. 10.875% 6/15/16 810 909 1 UR Merger Sub Corp. 5.750% 7/15/18 275 286 1 UR Merger Sub Corp. 7.375% 5/15/20 620 648 1 UR Merger Sub Corp. 7.625% 4/15/22 945 990 Vulcan Materials Co. 6.400% 11/30/17 400 419 Vulcan Materials Co. 7.000% 6/15/18 380 405 Vulcan Materials Co. 7.500% 6/15/21 50 55 Vulcan Materials Co. 7.150% 11/30/37 100 95 Communication (16.0%) Belo Corp. 8.000% 11/15/16 250 274 CCO Holdings LLC / CCO Holdings Capital Corp. 7.250% 10/30/17 1,035 1,131 CCO Holdings LLC / CCO Holdings Capital Corp. 7.875% 4/30/18 1,045 1,139 CCO Holdings LLC / CCO Holdings Capital Corp. 7.000% 1/15/19 911 988 CCO Holdings LLC / CCO Holdings Capital Corp. 8.125% 4/30/20 1,156 1,295 CCO Holdings LLC / CCO Holdings Capital Corp. 6.500% 4/30/21 1,505 1,607 CCO Holdings LLC / CCO Holdings Capital Corp. 6.625% 1/31/22 1,300 1,391 1 Cequel Communications Holdings I LLC / Cequel Capital Corp. 8.625% 11/15/17 1,910 2,058 Clear Channel Worldwide Holdings Inc. 9.250% 12/15/17 245 266 Clear Channel Worldwide Holdings Inc. 9.250% 12/15/17 1,315 1,437 Cricket Communications Inc. 7.750% 5/15/16 655 696 Cricket Communications Inc. 7.750% 10/15/20 2,750 2,633 CSC Holdings LLC 7.875% 2/15/18 1,090 1,221 CSC Holdings LLC 7.625% 7/15/18 2,085 2,325 CSC Holdings LLC 8.625% 2/15/19 895 1,031 1 CSC Holdings LLC 6.750% 11/15/21 690 731 1 DISH DBS Corp. 4.625% 7/15/17 270 272 DISH DBS Corp. 7.875% 9/1/19 295 340 DISH DBS Corp. 6.750% 6/1/21 3,630 3,929 1 DISH DBS Corp. 5.875% 7/15/22 525 532 1 eAccess Ltd. 8.250% 4/1/18 1,911 1,749 Frontier Communications Corp. 8.250% 5/1/14 37 40 Frontier Communications Corp. 7.875% 4/15/15 214 234 Face Market Maturity Amount Value • Coupon Date ($000) ($000) GCI Inc. 6.750% 6/1/21 1,466 1,415 Hughes Satellite Systems Corp. 6.500% 6/15/19 1,602 1,706 Hughes Satellite Systems Corp. 7.625% 6/15/21 580 629 1 Inmarsat Finance plc 7.375% 12/1/17 590 634 Intelsat Jackson Holdings SA 7.250% 4/1/19 1,125 1,178 Intelsat Jackson Holdings SA 8.500% 11/1/19 475 526 1 Intelsat Jackson Holdings SA 7.250% 10/15/20 1,380 1,456 Intelsat Jackson Holdings SA 7.250% 10/15/20 3,185 3,352 Intelsat Jackson Holdings SA 7.500% 4/1/21 1,350 1,428 Lamar Media Corp. 7.875% 4/15/18 305 334 1 Lamar Media Corp. 5.875% 2/1/22 485 498 Liberty Interactive LLC 8.500% 7/15/29 405 415 Liberty Interactive LLC 8.250% 2/1/30 1,310 1,343 Mediacom Broadband LLC / Mediacom Broadband Corp. 8.500% 10/15/15 809 832 MetroPCS Wireless Inc. 7.875% 9/1/18 1,485 1,546 MetroPCS Wireless Inc. 6.625% 11/15/20 2,175 2,142 1 National CineMedia LLC 6.000% 4/15/22 895 911 Nielsen Finance LLC / Nielsen Finance Co. 7.750% 10/15/18 1,300 1,437 NII Capital Corp. 7.625% 4/1/21 1,990 1,706 Quebecor Media Inc. 7.750% 3/15/16 795 818 Quebecor Media Inc. 7.750% 3/15/16 1,410 1,451 SBA Telecommunications Inc. 8.000% 8/15/16 373 397 SBA Telecommunications Inc. 8.250% 8/15/19 436 477 1 Sinclair Television Group Inc. 9.250% 11/1/17 1,075 1,187 1 Sprint Nextel Corp. 9.000% 11/15/18 2,760 3,098 1 Sprint Nextel Corp. 7.000% 3/1/20 3,900 4,066 1 UPCB Finance III Ltd. 6.625% 7/1/20 2,115 2,132 1 UPCB Finance V Ltd. 7.250% 11/15/21 1,170 1,192 1 UPCB Finance VI Ltd. 6.875% 1/15/22 1,701 1,678 Videotron Ltee 9.125% 4/15/18 695 761 1 Videotron Ltee 5.000% 7/15/22 1,018 1,033 Virgin Media Finance plc 5.250% 2/15/22 530 544 Virgin Media Secured Finance plc 6.500% 1/15/18 700 762 1 Wind Acquisition Finance SA 11.750% 7/15/17 1,925 1,569 Windstream Corp. 7.875% 11/1/17 1,180 1,295 Windstream Corp. 8.125% 9/1/18 645 680 Windstream Corp. 7.000% 3/15/19 250 253 Windstream Corp. 7.750% 10/15/20 1,050 1,116 1 Zayo Escrow Corp. 8.125% 1/1/20 230 240 1 Zayo Escrow Corp. 10.125% 7/1/20 325 345 Consumer Cyclical (9.8%) AMC Entertainment Inc. 8.000% 3/1/14 528 532 AMC Entertainment Inc. 8.750% 6/1/19 1,750 1,877 AutoNation Inc. 5.500% 2/1/20 455 464 Burger King Corp. Bank Loan 4.500% 10/19/16 921 915 1 Caesars Entertainment Operating Co. Inc. 8.500% 2/15/20 3,450 3,441 1 Carlson Wagonlit BV 6.875% 6/15/19 415 424 Choice Hotels International Inc. 5.750% 7/1/22 205 215 Cinemark USA Inc. 8.625% 6/15/19 265 293 Delphi Corp. 5.875% 5/15/19 1,001 1,069 Delphi Corp. 6.125% 5/15/21 730 796 Dollar General Corp. 4.125% 7/15/17 295 299 Ford Motor Co. 6.625% 10/1/28 277 319 General Motors Financial Co. Inc. 6.750% 6/1/18 1,170 1,277 Hanesbrands Inc. 8.000% 12/15/16 610 672 Hanesbrands Inc. 6.375% 12/15/20 1,086 1,146 Host Hotels & Resorts LP 6.750% 6/1/16 360 370 Host Hotels & Resorts LP 5.875% 6/15/19 870 948 Host Hotels & Resorts LP 6.000% 11/1/20 1,475 1,611 Limited Brands, Inc. 8.500% 6/15/19 140 164 Limited Brands, Inc. 7.000% 5/1/20 580 641 Limited Brands, Inc. 6.625% 4/1/21 1,180 1,292 Limited Brands, Inc. 5.625% 2/15/22 525 541 MGM Resorts International 10.375% 5/15/14 980 1,110 MGM Resorts International 11.125% 11/15/17 515 578 MGM Resorts International 9.000% 3/15/20 885 987 1 NAI Entertainment Holdings LLC 8.250% 12/15/17 165 182 7 Vanguard High Yield Bond Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Neiman Marcus Group Inc. 10.375% 10/15/15 795 828 Neiman Marcus Group Inc. 7.125% 6/1/28 1,210 1,153 PVH Corp. 7.375% 5/15/20 645 714 1 QVC Inc. 7.500% 10/1/19 1,899 2,098 1 QVC Inc. 5.125% 7/2/22 90 92 1 Realogy Corp. 7.625% 1/15/20 1,476 1,539 Regal Cinemas Corp. 8.625% 7/15/19 1,450 1,599 Rite Aid Corp. 9.750% 6/12/16 720 792 Rite Aid Corp. 8.000% 8/15/20 750 847 Royal Caribbean Cruises Ltd. 11.875% 7/15/15 750 913 Sally Holdings LLC / Sally Capital Inc. 6.875% 11/15/19 751 815 Sally Holdings LLC / Sally Capital Inc. 5.750% 6/1/22 640 669 Service Corp. International 7.375% 10/1/14 275 301 Service Corp. International 7.625% 10/1/18 940 1,067 Service Corp. International 8.000% 11/15/21 1,225 1,406 Tenneco Inc. 7.750% 8/15/18 230 250 Tenneco Inc. 6.875% 12/15/20 775 837 1 TRW Automotive Inc. 7.000% 3/15/14 1,405 1,514 1 TRW Automotive Inc. 7.250% 3/15/17 1,487 1,699 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 11/1/17 1,000 1,092 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 5/1/20 410 450 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.750% 8/15/20 2,175 2,392 1 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 5.375% 3/15/22 1,205 1,196 Consumer Noncyclical (11.4%) ARAMARK Corp. 8.500% 2/1/15 2,485 2,544 1 ARAMARK Holdings Corp. 8.625% 5/1/16 680 696 Bausch & Lomb Inc. Bank Loan 5.250% 5/17/19 1,310 1,301 1 BFF International Ltd. 7.250% 1/28/20 1,525 1,731 Bio-Rad Laboratories Inc. 8.000% 9/15/16 355 391 Biomet Inc. 10.000% 10/15/17 1,875 2,006 Biomet Inc. 11.625% 10/15/17 480 518 Constellation Brands Inc. 7.250% 9/1/16 1,780 2,016 Constellation Brands Inc. 7.250% 5/15/17 730 827 Constellation Brands Inc. 6.000% 5/1/22 370 396 DaVita Inc. 6.375% 11/1/18 997 1,032 DaVita Inc. 6.625% 11/1/20 1,015 1,053 Del Monte Foods Co. Bank Loan 4.500% 3/8/18 1,438 1,413 Elan Finance PLC / Elan Finance Corp. 8.750% 10/15/16 665 725 1 Fresenius Medical Care US Finance II Inc. 5.625% 7/31/19 1,015 1,051 1 Fresenius Medical Care US Finance II Inc. 5.875% 1/31/22 420 436 1 Fresenius Medical Care US Finance Inc. 6.500% 9/15/18 165 178 1 Fresenius Medical Care US Finance Inc. 5.750% 2/15/21 1,170 1,220 1 Fresenius US Finance II Inc. 9.000% 7/15/15 795 910 HCA Inc. 6.375% 1/15/15 1,390 1,473 HCA Inc. 6.500% 2/15/16 490 524 HCA Inc. 9.875% 2/15/17 1,075 1,177 HCA Inc. 8.500% 4/15/19 2,315 2,587 HCA Inc. 6.500% 2/15/20 3,965 4,302 HCA Inc. 5.875% 3/15/22 845 881 HCA Inc. 7.690% 6/15/25 130 125 1 Health Management Associates Inc. 7.375% 1/15/20 738 782 HealthSouth Corp. 8.125% 2/15/20 195 214 HealthSouth Corp. 7.750% 9/15/22 440 471 1 Hypermarcas SA 6.500% 4/20/21 1,870 1,817 1 IMS Health Inc. 12.500% 3/1/18 2,065 2,447 Ineos Holdings Ltd. Bank Loan 0.000% 4/16/18 1,325 1,295 LifePoint Hospitals Inc. 6.625% 10/1/20 540 578 1 Mylan Inc. 6.000% 11/15/18 2,310 2,454 Quintiles Transnational Corp. Bank Loan 7.500% 2/28/17 425 426 1 STHI Holding Corp. 8.000% 3/15/18 495 521 Tenet Healthcare Corp. 10.000% 5/1/18 762 871 Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Tenet Healthcare Corp. 6.250% 11/1/18 1,075 1,110 Tenet Healthcare Corp. 8.875% 7/1/19 1,105 1,235 Tyson Foods Inc. 6.850% 4/1/16 975 1,114 1 Valeant Pharmaceuticals International 6.500% 7/15/16 735 764 1 Valeant Pharmaceuticals International 6.750% 10/1/17 400 409 1 Valeant Pharmaceuticals International 6.875% 12/1/18 725 750 1 Valeant Pharmaceuticals International 7.000% 10/1/20 935 923 1 Valeant Pharmaceuticals International 6.750% 8/15/21 1,611 1,535 Warner Chilcott Co. LLC / Warner Chilcott Finance LLC 7.750% 9/15/18 2,643 2,821 Energy (6.6%) Berry Petroleum Co. 6.375% 9/15/22 910 937 Chesapeake Energy Corp. 6.625% 8/15/20 782 772 Chesapeake Energy Corp. 6.875% 11/15/20 300 296 Chesapeake Energy Corp. 6.125% 2/15/21 1,818 1,763 Concho Resources Inc. 7.000% 1/15/21 417 446 Concho Resources Inc. 6.500% 1/15/22 795 825 Concho Resources Inc. 5.500% 10/1/22 2,480 2,449 1 Continental Resources Inc. 5.000% 9/15/22 1,170 1,188 Denbury Resources Inc. 8.250% 2/15/20 523 573 Denbury Resources Inc. 6.375% 8/15/21 330 342 Encore Acquisition Co. 9.500% 5/1/16 1,055 1,154 1 EP Energy LLC / EP Energy Finance Inc. 6.875% 5/1/19 410 426 1 EP Energy LLC / EP Energy Finance Inc. 9.375% 5/1/20 1,947 2,018 1 Harvest Operations Corp. 6.875% 10/1/17 1,375 1,461 Hornbeck Offshore Services Inc. 8.000% 9/1/17 510 549 1 Hornbeck Offshore Services Inc. 5.875% 4/1/20 995 988 Newfield Exploration Co. 6.625% 4/15/16 660 677 Newfield Exploration Co. 7.125% 5/15/18 1,590 1,683 Newfield Exploration Co. 6.875% 2/1/20 425 451 Newfield Exploration Co. 5.750% 1/30/22 720 752 Newfield Exploration Co. 5.625% 7/1/24 775 791 1 Offshore Group Investments Ltd. 11.500% 8/1/15 350 378 Offshore Group Investments Ltd. 11.500% 8/1/15 1,418 1,532 Pioneer Natural Resources Co. 5.875% 7/15/16 990 1,100 Pioneer Natural Resources Co. 6.650% 3/15/17 1,875 2,175 Pioneer Natural Resources Co. 6.875% 5/1/18 1,235 1,457 Pioneer Natural Resources Co. 7.200% 1/15/28 345 428 Plains Exploration & Production Co. 6.625% 5/1/21 345 348 Plains Exploration & Production Co. 6.750% 2/1/22 663 675 Range Resources Corp. 7.500% 10/1/17 415 434 Range Resources Corp. 6.750% 8/1/20 400 433 Range Resources Corp. 5.750% 6/1/21 1,210 1,261 Range Resources Corp. 5.000% 8/15/22 515 507 Other Industrial (0.4%) Virgin Media Finance plc 9.500% 8/15/16 1,215 1,358 Virgin Media Finance plc 8.375% 10/15/19 440 495 Technology (8.1%) Brocade Communications Systems Inc. 6.625% 1/15/18 240 251 Brocade Communications Systems Inc. 6.875% 1/15/20 356 385 CDW LLC / CDW Finance Corp. 8.000% 12/15/18 1,170 1,267 CDW LLC / CDW Finance Corp. Bank Loan 4.000% 7/15/17 1,506 1,466 Equinix Inc. 8.125% 3/1/18 915 1,013 Equinix Inc. 7.000% 7/15/21 1,725 1,906 1 Fidelity National Information Services Inc. 7.625% 7/15/17 125 137 Fidelity National Information Services Inc. 7.625% 7/15/17 480 526 Fidelity National Information Services Inc. 7.875% 7/15/20 525 591 1 Fidelity National Information Services Inc. 5.000% 3/15/22 1,785 1,816 1 First Data Corp. 7.375% 6/15/19 2,125 2,168 1 First Data Corp. 8.875% 8/15/20 621 672 1 First Data Corp. 8.250% 1/15/21 1,160 1,157 First Data Corp. Bank Loan 4.245% 9/24/14 1,448 1,328 Freescale Semiconductor Inc. 8.875% 12/15/14 266 272 8 Vanguard High Yield Bond Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Freescale Semiconductor Inc. 10.125% 3/15/18 1,388 1,509 1 Freescale Semiconductor Inc. 9.250% 4/15/18 840 903 Freescale Semiconductor Inc. Bank Loan 4.489% 12/1/16 1,692 1,597 Freescale Semiconductor Inc. Bank Loan 6.000% 2/28/19 960 946 Iron Mountain Inc. 7.750% 10/1/19 945 1,018 Iron Mountain Inc. 8.000% 6/15/20 810 859 Iron Mountain Inc. 8.375% 8/15/21 1,231 1,336 Jabil Circuit Inc. 7.750% 7/15/16 310 353 Jabil Circuit Inc. 8.250% 3/15/18 255 298 Jabil Circuit Inc. 5.625% 12/15/20 285 301 1 Lawson Software Inc. 11.500% 7/15/18 895 1,011 1 Lawson Software Inc. 9.375% 4/1/19 905 964 Lawson Software Inc. Bank Loan 6.250% 4/5/18 405 406 Seagate HDD Cayman 6.875% 5/1/20 1,730 1,860 Seagate HDD Cayman 7.000% 11/1/21 570 617 Seagate Technology HDD Holdings 6.800% 10/1/16 935 1,036 1 Seagate Technology International 10.000% 5/1/14 881 989 1 Sensata Technologies BV 6.500% 5/15/19 1,729 1,768 1 Sorenson Communications Inc. 10.500% 2/1/15 1,260 977 SunGard Data Systems Inc. 10.250% 8/15/15 1,064 1,096 SunGard Data Systems Inc. 7.375% 11/15/18 1,555 1,664 SunGard Data Systems Inc. 7.625% 11/15/20 1,560 1,665 Transportation (1.2%) 2 Continental Airlines 2007-1 Class B Pass Through Trust 6.903% 4/19/22 563 575 Hertz Corp. 6.750% 4/15/19 2,600 2,685 Hertz Corp. 7.375% 1/15/21 2,230 2,369 322,482 Utilities (7.9%) Electric (4.4%) AES Corp. 7.750% 10/15/15 1,240 1,395 AES Corp. 8.000% 10/15/17 1,255 1,428 AES Corp. 8.000% 6/1/20 565 650 1 Calpine Corp. 7.250% 10/15/17 3,119 3,353 1 Calpine Corp. 7.500% 2/15/21 1,863 2,021 1 Calpine Corp. 7.875% 1/15/23 500 546 1 Dolphin Subsidiary II Inc. 6.500% 10/15/16 450 479 1 Dolphin Subsidiary II Inc. 7.250% 10/15/21 2,030 2,243 2 Homer City Funding LLC 8.734% 10/1/26 1,280 1,229 1 Intergen NV 9.000% 6/30/17 1,055 1,039 1 Ipalco Enterprises Inc. 7.250% 4/1/16 340 371 Ipalco Enterprises Inc. 5.000% 5/1/18 370 372 2 Midwest Generation LLC 8.560% 1/2/16 208 199 NRG Energy Inc. 7.375% 1/15/17 2,070 2,153 1 Puget Energy Inc. 5.625% 7/15/22 700 722 1 Texas Competitive Electric Holdings Co. LLC / TCEH Finance Inc. 11.500% 10/1/20 1,605 1,095 Texas Competitive Electric Holdings Co. LLC / TCEH Finance Inc. Bank Loan 4.741% 10/10/17 2,596 1,548 Natural Gas (3.5%) AmeriGas Finance LLC / AmeriGas Finance Corp. 6.750% 5/20/20 715 728 AmeriGas Finance LLC / AmeriGas Finance Corp. 7.000% 5/20/22 1,375 1,409 El Paso LLC 7.000% 6/15/17 805 910 El Paso LLC 7.250% 6/1/18 1,755 2,016 Face Market Maturity Amount Value • Coupon Date ($000) ($000) El Paso LLC 6.500% 9/15/20 1,230 1,347 El Paso LLC 7.750% 1/15/32 740 840 Energy Transfer Equity LP 7.500% 10/15/20 2,165 2,381 Ferrellgas LP / Ferrellgas Finance Corp. 6.500% 5/1/21 2,078 1,896 1 Kinder Morgan Finance Co. LLC 6.000% 1/15/18 1,536 1,619 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 6.500% 8/15/21 285 296 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 6.250% 6/15/22 1,515 1,562 1 NGPL PipeCo LLC 7.119% 12/15/17 1,595 1,563 37,410 Total Corporate Bonds (Cost $410,773) 432,401 Shares Preferred Stocks (1.7%) Citigroup Capital XIII Pfd. 7.875% 153,750 4,197 GMAC Capital Trust I Pfd. 8.125% 52,200 1,255 Hartford Financial Services Group Inc. Pfd. 7.875% 92,000 2,420 Total Preferred Stocks (Cost $7,501) 7,872 Other (0.0%) * MediaNews Group Inc. Warrants Exp. 03/19/2017 (Cost $778) 2,084 — Temporary Cash Investment (5.8%) Face Amount ($000) Repurchase Agreement (5.8%) Bank of America Securities, LLC (Dated 6/29/12, Repurchase Value $27,600,000, Collateralized by Federal Home Loan Mortgage Corp. 4.500%, 6/1/42 and Federal National Mortgage Assn., 4.000%–6.000%, 9/1/33–9/1/41) (Cost $27,600) 0.130% 7/2/12 27,600 27,600 Total Investments (98.8%) (Cost $446,652) 467,873 Other Assets and Liabilities (1.2%) Other Assets 9,432 Liabilities (3,587) 5,845 Net Assets (100%) Applicable to 60,920,919 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 473,718 Net Asset Value Per Share $7.78 At June 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 460,854 Undistributed Net Investment Income 13,158 Accumulated Net Realized Losses (21,515) Unrealized Appreciation (Depreciation) 21,221 Net Assets 473,718 • See Note A in Notes to Financial Statements. * Non-income-producing security. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2012, the aggregate value of these securities was $154,248,000, representing 32.6% of net assets. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Adjustable-rate security. 4 Security is a senior, secured, high-yield floating-rate loan. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At June 30, 2012, the aggregate value of these securities was $14,409,000, representing 3.0% of net assets. See accompanying Notes, which are an integral part of the Financial Statements. 9 Vanguard High Yield Bond Portfolio Statement of Operations Six Months Ended June 30, 2012 ($000) Investment Income Income Dividends 255 Interest 14,544 Total Income 14,799 Expenses Investment Advisory Fees—Note B 133 The Vanguard Group—Note C Management and Administrative 441 Marketing and Distribution 50 Custodian Fees 9 Shareholders’ Reports 8 Total Expenses 641 Net Investment Income 14,158 Realized Net Gain (Loss) on Investment Securities Sold 3,456 Change in Unrealized Appreciation (Depreciation) of Investment Securities 10,045 Net Increase (Decrease) in Net Assets Resulting from Operations 27,659 Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 14,158 24,760 Realized Net Gain (Loss) 3,456 5,664 Change in Unrealized Appreciation (Depreciation) 10,045 (6,323) Net Increase (Decrease) in Net Assets Resulting from Operations 27,659 24,101 Distributions Net Investment Income (24,876) (24,938) Realized Capital Gain — — Total Distributions (24,876) (24,938) Capital Share Transactions Issued 86,105 111,974 Issued in Lieu of Cash Distributions 24,876 24,938 Redeemed (37,183) (93,704) Net Increase (Decrease) from Capital Share Transactions 73,798 43,208 Total Increase (Decrease) 76,581 42,371 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $13,158,000 and $23,876,000. See accompanying Notes, which are an integral part of the Financial Statements. 10 Vanguard High Yield Bond Portfolio Financial Highlights Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $7.72 $7.78 $7.46 $5.91 $8.21 $8.63 Investment Operations Net Investment Income .248 1 .516 .568 .543 1 .580 .620 Net Realized and Unrealized Gain (Loss) on Investments .263 .004 .290 1.567 (2.260) (.450) Total from Investment Operations .511 .520 .858 2.110 (1.680) .170 Distributions Dividends from Net Investment Income (.451) (.580) (.538) (.560) (.620) (.590) Distributions from Realized Capital Gains — Total Distributions (.451) (.580) (.538) (.560) (.620) (.590) Net Asset Value, End of Period Total Return 6.75% 6.93% 12.10% 38.85% –21.95% 1.95% Ratios/Supplemental Data Net Assets, End of Period (Millions) $474 $397 $355 $316 $197 $253 Ratio of Total Expenses to Average Net Assets 0.29% 0.29% 0.29% 0.29% 0.24% 0.24% Ratio of Net Investment Income to Average Net Assets 6.42% 6.85% 7.54% 8.19% 8.23% 7.28% Portfolio Turnover Rate 25% 37% 38% 40% 22% 28% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. See accompanying Notes, which are an integral part of the Financial Statements. 11 Vanguard High Yield Bond Portfolio Notes to Financial Statements Vanguard High Yield Bond Portfolio, a portfolio of Vanguard Variable Insurance Fund, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. Certain of the portfolio’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Repurchase Agreements: The portfolio may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the portfolio may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2008–2011), and for the period ended June 30, 2012, and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Wellington Management Company, llp , provides investment advisory services to the portfolio for a fee calculated at an annual percentage rate of average net assets. For the six months ended June 30, 2012, the investment advisory fee represented an effective annual rate of 0.06% of the portfolio’s average net assets. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the portfolio under methods approved by the board of trustees. The portfolio has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At June 30, 2012, the portfolio had contributed capital of $70,000 to Vanguard (included in Other Assets), representing 0.01% of the portfolio’s net assets and 0.03% of Vanguard’s capitalization. The portfolio’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. 12 Vanguard High Yield Bond Portfolio Level 1 —
